NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein the predetermined condition includes identification information identifying each user of a plurality of users from whom the acquisition unit acquires the first character string group, wherein the identification information further identifies one or more relationships among the plurality of users from whom the acquisition unit acquires the first character string group, and wherein the acquisition unit and the modification unit are each implemented via at least one processor.”
Regarding claim 19, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein the predetermined condition includes identification information identifying each user of a plurality of users from whom the first character string group is acquired, and -7-Patent Application No. 16/096,370 Reply to Non-Final Office Action of May 11, 2021 wherein the identification information further identifies one or more relationships among the plurality of users from whom the first character string group is acquired.”
Regarding claim 20, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein the predetermined condition includes identification information identifying each user of a plurality of users from whom the first character string group is acquired., and wherein the identification information further identifies one or more relationships among the plurality of users from whom the first character string group is acquired.

The closest prior art of:
Cloran (2010/0063815) teaches transcription with recognition modification based on a user profile ([0031-0033])
Walker (US 10,515,138)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655